Lochrane, Chief Justice.
The question raised in this case, is as important as it is anomalous. After the surrender of General Johnston to the United States forces, every species of property was embraced by the surrender, which was controlled by the military organizations within the jurisdiction of General Johnston’s command, and all right, title and possession, passed to the United States over the property surrendered; and the transfer of this property sued for, made by a Confederate States Quartermaster, subsequent to the surrender, was null and void, and could convey nothing to the party claiming under it. And we, therefore, hold, that the Court erred in charging the jury to the contrary. We hold again, that it was error in the Court to reject the evidence offered by the defendant protecting his title on the trial of the action of trover, as written permission given by the United States authorities relative to property captured or surrendered to the United States by the Confederate States authorities. It was admissible for the consideration of the jury, as such surrendered property was within the control of the United States, and the disposition of it by the military orders of that government was competent and proper evidence to have been submitted *306upon the trial of the case, and ought to have been held by the Court as conclusive against any one claiming title through the Confederate States. And the only question to be determined by the jury, was the fact of whether the property was surrendered, and whether the military order disposing of it, was obtained fairly and without fraud. For, if the property sued for was, in fact, embraced by the surrender, and the United States authorities had disposed of it by an order procured without fraud and properly proven, it was admissible and conclusive as to the merits of the case. And we, therefore, reverse the judgment of the Court below refusing a new trial.
Judgment reversed.